QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.24


SEVENTH AMENDMENT TO LOAN AGREEMENT

    This amendment to Loan Agreement ("Amendment") is made as of October 5, 2000
by and among the following parties:

    Bank of America, N.A., formerly known as Bank of America National Trust and
Savings Association ("Bank of America" and a "Lender")

    U.S. Bank National Association ("U.S. Bank" and a "Lender")

    Bank of America, N.A., formerly known as Bank of America National Trust and
Savings Association, in its capacity as Agent ("Agent")

    Each of the several financial institutions which subsequently becomes party
to the Loan Agreement pursuant to Section 11.7 (each individually a "Lender")

    Northwest Pipe Company, an Oregon corporation ("Borrower")

R E C I T A L S

    A.  The Borrower, the Lenders and the Agent are parties to that certain
Amended and Restated Loan Agreement dated as of June 30, 1998, as amended as of
December 23, 1998, June 16, 1999, November 30, 1999, December 30, 1999, May 11,
2000 and August 31, 2000, and as the same may be further amended, modified or
extended from time to time (the "Loan Agreement") and the related Loan Documents
described therein.

    B.  The Temporary Supplemental Revolving Loans which were the subject of the
Fifth Amendment to Loan Agreement dated as of May 11, 2000 and the Sixth
Amendment to Loan Agreement dated August 31, 2000, are no longer available to
Borrower because the maturity date for such loans is September 30, 2000.
Therefore, the Borrower desires the Lenders to increase the Total Commitment by
$10,000,000.

    NOW, THEREFORE, the parties agree as follows:

A G R E E M E N T

    1.  Definitions.  Capitalized terms used herein and not otherwise defined
shall have the meaning given in the Loan Agreement.

    2.  Amendment to Section 1.1.  Section 1.1 of the Loan Agreement is amended
by revising the following definition of "Total Commitment" by revising the
definition of "Total Commitment" in its entirety to read as follows:

"Total Commitment" means Sixty-Five Million Dollars ($65,000,000.00)."

    3.  Amendment to Section 5.13.  Section 5.13 is amended in its entirety to
read as follows:

"Section 5.13 Maximum Funded Debt to EBITDA. Borrower and its Subsidiaries, on a
consolidated basis, shall maintain for each period of four consecutive fiscal
quarters a ratio of Funded Debt to EBITDA of no greater than:

Period


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

For the four consecutive fiscal quarters ending September 30, 2000   3.65:1 For
the four consecutive fiscal quarters ending December 31, 2000   3.65:1 For the
four consecutive fiscal quarters ending March 31, 2001   3.50:1 For any four
consecutive fiscal quarters ending on or after June 30, 2001   3.25:1

--------------------------------------------------------------------------------

For purposes of calculating this covenant, the EBITDA for the prior fiscal year
for the "Acquisitions," as defined in Section 6.6, shall be included in the
calculation. The Acquisitions' EBITDA shall be incorporated on a decreasing
pro-rata basis, with 100% of the Acquisitions' EBITDA included in the
calculation for the first calendar quarter-end following closing of the
Acquisitions, 75% included in the second quarter-end, 50% included in the third
quarter-end, and 25% included in the fourth quarter-end. Beginning with the
fifth quarter following the closing of the Acquisitions, the EBITDA for the
Acquisitions' prior fiscal year shall no longer be incorporated in this
calculation."

    4.  Addition of Section 5.15.  The following Section 5.15 is added to the
Loan Agreement:

"Section 5.15 Maximum Funded Debt to Selected Balance Sheet Items. Borrower and
its subsidiaries, on a consolidated basis, shall maintain a ratio of funded debt
to selected balance sheet items of no more than 1.00:1. For purposes of
calculating this covenant "selected balance sheet items" shall mean the total of
the following as shown on Borrower's most recent 10-Q or 10-K report:

80% of trade accounts receivable after deducting the allowance for doubtful
accounts.

50% of raw materials inventory and finished goods inventory.

75% of property, plant and equipment after deducting, in each case, accumulated
depreciation.

This covenant will be measured upon receipt of the applicable 10-Q or 10-K
report for each quarter beginning with the quarter ended September 30, 2000."

    5.  Amendment of Section 6.2.  Section 6.2 of the Loan Agreement is amended
in its entirety to read as follows:

"Section 6.2 Liquidation, Merger, Sale of Assets. Borrowers shall not, and shall
not permit any Subsidiary to liquidate, dissolve or enter into any merger,
consolidation, partnership or other combination, except that Borrowers may make
acquisitions by merger, as provided in Section 6.6 when Northwest Pipe Company
is the survivor. Borrowers shall not sell, lease, or dispose of assets other
than in the ordinary course of business, except that Borrowers in any one fiscal
year may sell assets not in the ordinary course of business so long as the total
of such sales does not exceed 5% of Tangible Net Worth as of the end of the
prior fiscal year".

    6.  Fees.  Upon execution of this Amendment, Borrower agrees to pay Agent
for the benefit of Lenders, a fee of Thirty Thousand Dollars ($30,000.00) to be
divided in proportion to their Revolving Loan Pro Rata shares.

    7.  No Further Amendment.  Except as expressly modified by this Amendment,
the Loan Agreement and the other Loan Documents shall remain unmodified and in
full force and effect and the parties hereby ratify their respective obligations
thereunder. Without limiting the foregoing, the Borrower expressly reaffirms and
ratifies its obligation to pay or reimburse the Agent and the Lender on request
for all reasonable expenses, including legal fees, actually incurred by the
Agent or such Lender in connection with the preparation of this Amendment, any
other amendment documents, and the closing of the transactions contemplated
hereby and thereby.

    8.  Miscellaneous.  

    (a) Entire Agreement.  This Amendment comprises the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior oral
or written agreements, representations or commitments.

2

--------------------------------------------------------------------------------

    (b) Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original, and all of which taken
together shall constitute one and the same Amendment.

    (c) Governing Law.  This Amendment and the other agreements provided for
herein and the rights and obligations of the parties hereto and thereto shall be
construed and interpreted in accordance with the laws of the State of Oregon.

    (d) Certain Agreements Not Enforceable.

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY THE LENDERS
AFTER OCTOBER 3, 1989, CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE
NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE
BORROWER'S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION, AND BE SIGNED BY
THE LENDERS TO BE ENFORCEABLE.

3

--------------------------------------------------------------------------------



    EXECUTED AND DELIVERED by the duly authorized officers of the parties as of
the date first above written.

BORROWER:   NORTHWEST PIPE COMPANY  
   
   
By: BRIAN DUNHAM
Its: President and Chief Operating Officer     Address:   200 S.W. Market St.,
Suite 1800
Portland OR 97201
Fax No. (503) 240-6615  
LENDER:  
   
BANK OF AMERICA, N.A.  
   
   
By: ED KLUSS
Its: Vice President     Address:   Commercial Banking
121 SW Morrison Street,
Suite 1700
Portland OR 97204
Fax No. (503) 275-1391
Attn: Edward R. Kluss  
   
   
U.S. BANK NATIONAL ASSOCIATION  
   
   
By: J. STEPHEN MITCHELL
Its: Vice President     Address:   Oregon Corporate Banking, T-4
111 SW Fifth Avenue, Suite 400
Portland OR 97208
Fax No. (503) 275-7290
Attn: Stephen Mitchell  
AGENT:  
   
BANK OF AMERICA, N.A.  
   
   
By: DORA A. BROWN
Its: Vice President  
   
      Address:   Commercial Agency Management
WA1-501-37-20
800 Fifth Avenue, Floor 37
Seattle WA 98104-3185
Fax No. (206) 358-0971
Attn: Dora A. Brown

4

--------------------------------------------------------------------------------



QUICKLINKS

SEVENTH AMENDMENT TO LOAN AGREEMENT
